Exhibit 10.3

 

RESTRICTED STOCK UNIT AWARD AGREEMENT

 

PURSUANT TO THE

 

BARNES GROUP INC.

 

STOCK AND INCENTIVE AWARD PLAN

 

THIS DOCUMENT CONSTITUTES PART OF A PROSPECTUS COVERING

SECURITIES THAT HAVE BEEN REGISTERED UNDER

THE SECURITIES ACT OF 1933.

 

RESTRICTED STOCK UNIT AWARD AGREEMENT executed in duplicate as of March 7, 2005
(the “Grant Date”), between Barnes Group Inc., a Delaware corporation (the
“Company”), and [NAME OF GRANTEE], a person regularly employed by the Company
(the “Holder”).

 

In accordance with the provisions of the Barnes Group Inc. Stock and Incentive
Award Plan (the “Plan”), the Compensation and Management Development Committee
of the Company’s Board of Directors (the “Committee”) has authorized the
execution of this Agreement and issuance of shares pursuant thereto.

 

NOW, THEREFORE, in consideration of the mutual covenants hereinafter set forth
and for other good and valuable consideration, the parties hereto agree as
follows:

 

1. GRANT OF RESTRICTED STOCK UNIT AWARD. Subject to the terms, conditions and
restrictions set forth in this Agreement and the Plan, the Company hereby grants
to the Holder an award of              restricted stock units (each a
“Restricted Stock Unit” and, collectively, the “Award”). The Award entitles the
Holder to receive, without payment to the Company and at the applicable time or
times provided by Section 6 hereof (if any), a number of shares of common stock,
par value $.01 per share, of the Company (“Common Stock”), equal to the number
of the Restricted Stock Units (if any) that become non-forfeitable pursuant to
Section 4 hereof, subject, however, to Section 5 and the other provisions of
this Agreement. The Award also entitles the Holder to be paid Dividend
Equivalents on the terms and subject to the conditions set forth in Section 2.
In no event shall the Holder acquire any rights under this Agreement unless the
Holder executes and delivers to the Company, no later than 120 days after the
Grant Date, a counterpart of this Agreement duly countersigned by the Holder.

 

2.

DIVIDEND EQUIVALENTS. On each date on which a dividend (other than a Common
Stock dividend) is paid to the holders of Common Stock the record date of which
falls during the period commencing on the Grant Date and ending on the first
date on which all of the Restricted Stock Units have either been forfeited
pursuant to Section 5 or paid pursuant to Section 6, the Company shall pay the
Holder an amount of money determined by multiplying (a) the number of the
Restricted Stock Units that were neither forfeited nor paid on or before such
dividend record date, times (b) the dividend per share paid on such

 

Page 1 of 9



--------------------------------------------------------------------------------

 

dividend payment date. However, if the dividend is paid in property other than
cash or Common Stock, the amount of money to be paid to the Holder in respect of
such dividend shall be determined by multiplying (i) the number of the
Restricted Stock Units that were neither forfeited nor paid on or before such
dividend record date, times (ii) the fair market value on such dividend payment
date of the property that was paid per share of Common Stock as a dividend on
such dividend payment date.

 

3. RESTRICTIONS ON AWARD. In no event (a) may the Holder sell, exchange,
transfer, assign, pledge, hypothecate, mortgage or dispose of the Award or any
interest therein, nor (b) shall the Award or any interest therein be subject to
anticipation, attachment, garnishment, levy, encumbrance or charge of any
nature, voluntary or involuntary, by operation of law or otherwise. Any attempt,
whether voluntary or involuntary, to sell, exchange, transfer, assign, pledge,
hypothecate, mortgage, dispose, anticipate, attach, garnish, levy upon, encumber
or charge the Award or any interest therein shall be null and void and the other
party to the transaction shall not obtain any rights to or interest in the
Award. The foregoing provisions of this Section 3 shall not prevent the Award or
any Restricted Stock Unit from being forfeited pursuant to the terms and
conditions of this Agreement, and shall not prevent the Holder from designating
a Beneficiary to receive the Award in the event of his or her death in
accordance with Section 2(d) of the Plan. Any such Beneficiary shall receive the
Award subject to all of the terms, conditions and restrictions set forth in this
Agreement, including but not limited to the forfeiture provisions set forth in
Section 5.

 

4. VESTING OF RESTRICTED STOCK UNITS.

 

  (a) Normal Vesting. Subject to Sections 4(b), (c), (d) and (e) and Section 5,
the Restricted Stock Units will become non-forfeitable if and when both (i) and,
if applicable, (ii) occur: (i) the employment of the Holder by the Company
terminates on or after December 31, 2006 other than for Cause, and (ii) except
if the employment of the Holder by the Company terminates by reason of death or
Disability, the Holder executes a covenant not to compete and a release of
claims effective as of the date of termination of employment, each in a form
acceptable to the Committee. For purposes of this Agreement, “Cause” shall have
the meaning set forth in the Employment Agreement dated December 8, 1998 between
the Company and the Holder (the “Employment Agreement”), and “Disability” shall
have the meaning set forth in the Company’s long-term disability plan as in
effect from time to time (or, if that plan is not in effect at the time in
question, as it was last in effect).

 

  (b) Acceleration of Vesting in Event of Death or Disability. Notwithstanding
Section 4(a) but subject to Section 5, if the Holder’s employment by the Company
terminates as a result of death or Disability, then on the date of such
termination of employment any of the Restricted Stock Units that did not become
non-forfeitable before such termination of employment shall immediately become
non- forfeitable.

 

  (c)

Exception for Termination by Company without Cause. Notwithstanding Section 4(a)
but subject to Section 5, if the Holder’s employment by the Company is

 

Page 2 of 9



--------------------------------------------------------------------------------

 

terminated by the Company before December 31, 2006 without Cause, and if, in
addition, the Holder executes a covenant not to compete and a release of claims
effective as of the date of such termination of employment, each in a form
acceptable to the Committee, then any Restricted Stock Units that did not become
non-forfeitable in accordance with the other provisions of this Section 4 before
such termination of employment shall become non-forfeitable as of the date of
such termination of employment.

 

  (d) Acceleration of Vesting in Event of Change in Control. Notwithstanding
Section 4(a) but subject to Section 5, if the Holder remains in the continuous
employ of the Company from the Grant Date to the date, if any, on which a Change
in Control occurs, any of the Restricted Stock Units that are not then
non-forfeitable shall immediately become non-forfeitable. However, if such
Change in Control occurs less than six months after the Grant Date and the
Committee requests in writing before the date of such Change in Control that the
Holder agree in writing to remain in the employment of the Company through the
date which is six months after the Grant Date with substantially the same title,
duties, authority, reporting relationships, compensation and indemnification as
on the day immediately preceding the Change in Control, then in that event the
Restricted Stock Units that are not then non-forfeitable shall become
non-forfeitable pursuant to this Section 4(d) only if the Holder executes such
written agreement and delivers it to the Company not later than one week after
the date of such Change in Control, in which case such Restricted Stock Units
shall become non-forfeitable when the Holder delivers such written agreement or,
if later, on the date on which such Change in Control occurs.

 

  (e) Additional Vesting Provisions. Any provision above of this Section 4 to
the contrary notwithstanding, a Restricted Stock Unit shall not become
non-forfeitable pursuant to this Section 4 if (i) prior to the date (if any) on
which such Restricted Stock Unit would become non-forfeitable pursuant to this
Section 4, such Restricted Stock Unit was forfeited pursuant to Section 5(b), or
(ii) prior to December 31, 2006 and prior to the date (if any) on which such
Restricted Stock Unit becomes non-forfeitable pursuant to Section 4(d) the
Holder terminates his employment for any reason (whether or not for Good Reason
as such term is defined in the Employment Agreement). Any provision of this
Agreement to the contrary notwithstanding, in no event shall the number of
Restricted Stock Units that become non-forfeitable pursuant to this Agreement or
any provision thereof exceed in the aggregate 100% of the Restricted Stock Units
unless the excess is attributable solely to an adjustment referred to in Section
7 of this Agreement or Section 10 of the Plan.

 

5. FORFEITURE OF RESTRICTED STOCK UNITS.

 

  (a)

Any Restricted Stock Units that have not become non-forfeitable pursuant to
Section 4 above on or before the date on which the Holder ceases to be an
employee of the Company shall be forfeited as of that date, and all of the
Holder’s rights and interest in and to such forfeited Restricted Stock Units
shall thereupon terminate without

 

Page 3 of 9



--------------------------------------------------------------------------------

 

payment of consideration by the Company. For purposes of the preceding sentence,
Restricted Stock Units that become non-forfeitable pursuant to Section 4(a) or
4(c) shall be considered to be non-forfeitable on the date on which the Holder
ceases to be an employee of the Company even if the Holder executes the covenant
not to compete and release referred to therein after the date of termination,
provided that he does so within a reasonable period of time after that date and
the covenant and release are effective as of that date. No Award or other amount
payable to the Holder shall be reduced by the amount of any dividend equivalents
previously paid to the Holder with respect to the forfeited Restricted Stock
Units. For purposes of this Agreement, the continuous employment of the Holder
by the Company will not be deemed to be interrupted by reason of the transfer of
the Holder’s employment from the Company to any Subsidiary or from any
Subsidiary to the Company or another Subsidiary, or by reason of an approved
leave of absence.

 

  (b) If the Holder, at any time before payment is made pursuant to Section 6
for all of the Restricted Stock Units that become non-forfeitable: (i) directly
or indirectly, whether as an owner, partner, shareholder, consultant, agent,
employee, investor or in any other capacity, accepts employment with, renders
services to or otherwise assists any other business which competes with the
business conducted by the Company or any of its Subsidiaries in which the Holder
has worked, during the Holder’s last two years with the Company or any of its
Subsidiaries; (ii) directly or indirectly, hires or solicits or arranges for the
hiring or solicitation of any employee of the Company or any of its Subsidiaries
on behalf of any business or enterprise other than the Company or a Subsidiary,
or encourages any such employee to leave such employment; (iii) uses, discloses,
misappropriates or transfers confidential or proprietary information concerning
the Company or any of its Subsidiaries (except as required by the Holder’s work
responsibilities with the Company or any of its Subsidiaries); or (iv) is
convicted of a crime against the Company or any of its Subsidiaries; or (v)
engages in any activity in violation of the policies of the Company or any of
its Subsidiaries, including without limitation the Company’s Code of Business
Ethics and Conduct, or, at any time, engages in conduct adverse to the best
interests of the Company or any of its Subsidiaries; then should any of the
foregoing events occur, any Restricted Stock Units for which payment has not
theretofore been made pursuant to Section 6 shall be forfeited unless the
Committee, in its sole discretion, elects otherwise. The provisions of this
Section 5(b) are in addition to any other agreements related to non-competition,
non-solicitation and preservation of Company confidential and proprietary
information entered into between the Holder and the Company, and nothing herein
is intended to waive, modify, alter or amend the terms of any such other
agreement.

 

  (c) By executing this Agreement, the Holder irrevocably consents to any
forfeiture of Restricted Stock Units required or authorized by this Agreement.

 

6.

DELIVERY OF SHARES. Subject to Section 5, one share of Common Stock shall be
credited to a book entry account with the Company’s transfer agent in the name
of the Holder in payment of each Restricted Stock Unit that becomes
non-forfeitable in

 

Page 4 of 9



--------------------------------------------------------------------------------

 

accordance with Section 4. The date or dates on which those shares of Common
Stock shall be so credited are as follows:

 

  (a) Ten thousand six hundred and sixty-seven (10,667) of those shares shall be
credited on each of August 16, 2007 and August 16, 2008 and ten thousand six
hundred and sixty-six (10,666) of those shares shall be credited on August 16,
2009, provided, in the case of each of such three installments, that prior to
the applicable crediting date (i) the Holder complied with the covenant not to
compete and release which he executed pursuant to Section 4, and (ii) the shares
were not credited to the Holder pursuant to Section 6(b), (c) or (d) below;

 

  (b) If the Holder dies before August 16, 2009, any of those shares which were
not credited to the Holder before his death shall be credited to him (or his
estate) as soon as practicable following the date of death, provided that prior
to that date the Holder complied with any covenant not to compete and release
which he executed pursuant to Section 4;

 

  (c) If the Holder’s employment by the Company terminates by reason of
Disability before August 16, 2009, then, at the first time on or after such
termination of employment that the Holder is considered to be disabled within
the meaning of Section 409A(a)(2)(A)(ii) & (C) of the Code, or as soon as
practicable thereafter, any of those shares which were not credited to the
Holder before that time shall be credited to him; and

 

  (d) If a Change in Control occurs, then, at the first time on or after the
date on which such Change in Control occurs that “a change in the ownership or
effective control of the corporation, or in the ownership of a substantial
portion of the assets of the corporation” is deemed to have taken place within
the meaning of Section 409A(a)(2)(A)(v) of the Code, any of those shares which
were not credited to the Holder before that time shall be credited to him,
provided that the Committee as constituted before the Change in Control did not
determine that before the Change in Control the Holder failed to comply with any
covenant not to compete and release which he executed pursuant to Section 4.

 

In lieu of crediting any of those shares to a book entry account with the
Company’s transfer agent, at the election and expense of the Holder, a stock
certificate representing those shares shall be delivered to the Holder as soon
as practicable after the Company’s receipt of the Holder’s election. All shares
of Common Stock delivered under this Agreement will be duly authorized, validly
issued, fully paid and non-assessable.

 

7.

CAPITAL ADJUSTMENTS. In addition to any other adjustments that may be made
pursuant to Section 10 of the Plan, (a) if the number of outstanding shares of
Common Stock of the Company is changed as a result of a stock dividend, stock
split, reverse stock split or the like without additional consideration to the
Company, the number of Restricted Stock Units shall be adjusted to correspond to
the change in the outstanding shares of Common Stock, and (b) in the case of any
reorganization or recapitalization of the

 

Page 5 of 9



--------------------------------------------------------------------------------

 

Company (by reclassification of its outstanding Common Stock or otherwise), or
its consolidation or merger with or into another corporation, or the sale,
conveyance, lease or other transfer by the Company of all or substantially all
of its property, pursuant to any of which events the then outstanding shares of
Common Stock are combined, or are changed into or become exchangeable for other
shares of stock or property, the Holder shall be entitled to earn and receive,
in lieu of the shares that he would otherwise be entitled to earn and receive
pursuant to the Award and without any payment, the shares of stock or property
which the Holder would have received upon such reorganization, recapitalization,
consolidation, merger, sale or other transfer, if immediately prior thereto he
had owned the shares that he would otherwise be entitled to earn and receive
pursuant to the Award and had exchanged such shares in accordance with the terms
of such reorganization, recapitalization, consolidation, merger, sale or other
transfer.

 

8. TAXES AND WITHHOLDING. The Company shall have the right, in its discretion,
to deduct from any dividend equivalents payable pursuant to Section 2, and from
any shares to be delivered pursuant to Section 6, cash and/or shares, valued at
Fair Market Value on the date of payment, in an amount necessary to satisfy all
Federal, state and local taxes required by law to be withheld with respect to
such dividend equivalents and/or shares, and the Holder may be required to pay
to the Company prior to delivery of certificates representing such shares and
prior to such shares being credited to a book entry account in the Holder’s
name, the amount of any such taxes. The Company shall accept whole shares of
Common Stock of equivalent Fair Market Value in payment of the Company’s minimum
statutory withholding tax obligations if the Holder of the Award elects to make
payment in such manner.

 

9. COMPLIANCE WITH LAW. The Company will make reasonable efforts to comply with
all applicable federal and state securities laws. However, the Company will not
issue any shares or other securities pursuant to this Agreement if their
issuance would result in a violation of any such law. If at any time the
Committee shall determine, in its discretion, that the listing, registration or
qualification of any shares subject to this Award upon any securities exchange
or under any state or Federal law, or the consent or approval of any government
regulatory body, is necessary or desirable as a condition of, or in connection
with, the granting of this Award or the issue of shares hereunder, no rights
under the Award may be exercised and shares of Common Stock may not be delivered
pursuant to the Award, in whole or in part, unless such listing, registration,
qualification, consent or approval shall have been effected or obtained free of
any conditions not acceptable to the Committee and any delay caused thereby
shall in no way affect the dates of vesting or forfeiture of the Award.

 

10. RELATION TO OTHER BENEFITS. The benefits received by the Holder under this
Agreement will not be taken into account in determining any other benefits to
which the Holder may be entitled under any profit sharing, retirement or other
benefit or compensation plan maintained by the Company, including the amount of
any life insurance coverage available to any beneficiary of the Holder under any
life insurance plan covering employees of the Company.

 

Page 6 of 9



--------------------------------------------------------------------------------

11. AMENDMENTS; INTEGRATED AGREEMENT. This Agreement may only be amended in a
writing signed by the Holder and an officer of the Company duly authorized to do
so. This Agreement contains the entire agreement of the parties relating to the
subject matter of this Agreement and supersedes and replaces all prior
agreements and understandings with respect to such subject matter, and the
parties have made no agreements, representations or warranties relating to the
subject matter of this Agreement which are not set forth herein.

 

12. RELATION TO PLAN; INTERPRETATION. The Award is granted under the Plan, and
the Award and this Agreement are each subject to the terms and conditions of the
Plan, which are hereby incorporated in this Agreement by reference. In the event
of any inconsistent provisions between this Agreement and the Plan, the
provisions of the Plan control. Capitalized terms used in this Agreement without
definition have the meanings assigned to them in the Plan. References to
Sections are to Sections of this Agreement unless otherwise noted. The titles to
Sections of this Agreement are intended solely for convenience and no provision
of this Agreement is to be construed by reference to the title of any Section.

 

13. NO IMPLIED PROMISES. By accepting the Award and executing this Agreement,
the Holder recognizes and agrees that the Company and its Subsidiaries, and each
of their officers, directors, agents and employees, including but not limited to
the Board and the Committee, in their oversight or conduct of the business and
affairs of the Company and its Subsidiaries, may in good faith cause the Company
and/or a Subsidiary to act or omit to act in a manner that will, directly or
indirectly, prevent all or part of the Restricted Stock Units from becoming
non-forfeitable. No provision of this Agreement shall be interpreted or
construed to impose any liability upon the Company, any Subsidiary, or any
officer, director, agent or employee of the Company or any Subsidiary, or the
Board or the Committee, for any forfeiture of Restricted Stock Units that may
result, directly or indirectly, from any such action or omission, or shall be
interpreted or construed to impose any obligation on the part of any such entity
or person to refrain from any such action or omission.

 

14. NOTICES. Any notice hereunder by the Holder shall be given to the Committee
in writing and such notice by the Holder hereunder shall be deemed duly given or
made only upon receipt by the Corporate Secretary at Barnes Group Inc., P. O.
Box 489, 123 Main Street, Bristol, Connecticut 06011-0489, U.S.A., or at such
other address as the Company may designate by notice to the Holder. Any notice
to the Holder shall be in writing and shall be deemed duly given if delivered to
the Holder in person or mailed or otherwise delivered to the Holder at such
address as the Holder may have on file with the Company from time to time.

 

15. INTERPRETATION AND DISPUTES. The Committee shall interpret and construe this
Agreement and make all determinations thereunder, and any such interpretation,
construction or determination by the Committee shall be binding and conclusive
on the Company and the Holder and on any person or entity claiming under or
through either of them.

 

Page 7 of 9



--------------------------------------------------------------------------------

Any claim, demand or controversy arising from such interpretation, construction
or determination by the Committee shall be submitted first to a mediator in
accordance with the rules of the American Arbitration Association (“AAA”) by
submitting a mediation request to the Corporate Secretary of the Company within
thirty (30) days of the date of the Committee’s interpretation or construction.
The mediation process shall conclude upon the earlier of: (a) the resolution of
the dispute; (b) a determination by either the mediator or one or more of the
parties that all settlement possibilities have been exhausted and there is no
possibility of resolution; or (c) thirty (30) days have passed since the filing
of a request to mediate with the AAA. A party who has previously submitted a
dispute to mediation, and which dispute has not been resolved, may submit such
dispute to binding arbitration pursuant to the rules of the AAA. Any arbitration
proceeding for such dispute must be initiated within fourteen (14) days from the
date that the mediation process has concluded. The prevailing party shall
recover its costs and reasonable attorney’s fees incurred in such arbitration
proceeding. The Holder and the Company specifically understand and agree that
the failure of a party to timely initiate a proceeding hereunder shall bar the
party from any relief or other proceeding and any such dispute shall be deemed
to have been finally and completely resolved. All mediation and arbitration
proceedings shall be conducted in Bristol, Connecticut or such other location as
the Company may determine and the Holder agrees that no objection shall be made
to such jurisdiction or venue, as a forum non conveniens or otherwise. The
arbitrator’s authority shall be limited to resolution of the legal disputes
between the parties and the arbitrator shall not have authority to modify or
amend this Agreement or the Committee’s interpretation or construction thereof,
or abridge or enlarge rights available under applicable law. Any court with
jurisdiction over the parties may enforce any award made hereunder.

 

16. GENERAL.

 

  (a) Nothing in this Agreement shall confer upon the Holder any right to
continue in the employ or other service of the Company or any Subsidiary, or
shall limit in any manner the right of the Company, its stockholders or any
Subsidiary to terminate the employment or other service of the Holder or adjust
the compensation of the Holder.

 

  (b) The Holder shall have no rights as a stockholder with respect to any
shares that may be issued or transferred pursuant to this Agreement until the
date of issuance to the Holder of a stock certificate for the shares or the date
of entry of a credit for the shares in a book entry account in the Holder’s
name.

 

  (c) This Agreement shall be binding upon the successors and assigns of the
Company and upon any Beneficiary of the Holder referred to in Section 2(d) of
the Plan.

 

  (d) Any waiver by a party of another party’s performance of, or compliance
with, a term or condition of this Agreement shall not operate, or be construed,
as a waiver of any subsequent failure by such other party to perform or comply.

 

  (e)

Any term or provision of this Agreement that is invalid or unenforceable in any
situation in any jurisdiction shall not affect the validity or enforceability of
the

 

Page 8 of 9



--------------------------------------------------------------------------------

 

remaining terms and provisions hereof or the validity or enforceability of the
offending term or provision in any other situation or in any other jurisdiction.

 

  (f) This Agreement shall be governed by and construed in accordance with the
internal laws of the State of Delaware, without regard to the principles of
conflicts of laws thereof.

 

17. CODE SECTION 409A. Any dividend equivalents and shares that may be earned
pursuant to this Agreement are intended to qualify for the treatment applicable
to short-term deferrals under Q&A-4(c) of Section IV.A. of IRS Notice 2005-1
(guidance relating to Section 409A of the Code), or are intended to meet the
requirements of Section 409A(a)(2), (3) or (4) of the Code, so that none of the
dividend equivalents and shares that may be earned pursuant to this Agreement
will be includible in the Holder’s gross income pursuant to Section
409A(a)(1)(A) of the Code. The Award and this Agreement shall be administered,
interpreted and construed to carry out such intention, and any provision of this
Agreement that cannot be so administered, interpreted and construed shall to
that extent be disregarded. However, the Company does not represent, warrant or
guarantee that any dividend equivalents or shares that may be earned pursuant to
this Agreement will not be includible in the Holder’s gross income pursuant to
Section 409A(a)(1)(A) of the Code, nor does the Company make any other
representation, warranty or guaranty to the Holder as to the tax consequences of
the Award or this Agreement.

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

 

BARNES GROUP INC.

         

HOLDER

BY:                                  

 

Approved by the Compensation and Management

Development Committee of the Board of Directors: 3/7/05

 

Page 9 of 9